  Case 1:18-cr-00588-RMB Document 57 Filed 01/13/21 Page 1 of 6 PageID: 471




                                                              U.S. Department of Justice
                                                              United States Attorney
                                                              District of New Jersey
____________________________________________________________________________________________________________________

                                                              970 Broad Street, 7th floor                       973-645-2700
                                                              Newark, New Jersey 07102




                                                              January 13, 2021


The Honorable Renée Marie Bumb
United States District Judge
United States District Court
Mitchell H. Cohen U.S. Courthouse
One John P. Gerry Plaza
4th & Cooper Streets
Camden, NJ 08101

                 Re:      United States v. Jeremy Hare
                          Crim. No. 18-588 (RMB)

Dear Judge Bumb:

       Please accept this letter brief in lieu of a more formal response to the
Court’s January 4, 2021 Text Order. The Text Order directs the United States
“to provide a status update regarding the efforts being taken by the Bureau of
Prisons to address the apparent COVID-19 outbreak at FCI Fort Dix.”

      The attached Declaration of James Resier (“Declaration”) (Exhibit A),
dated January 12, 2021, describes efforts that the Bureau of Prisons (“BOP”)
and FCI Fort Dix have taken to address the COVID-19 outbreak.




                                                         1
 Case 1:18-cr-00588-RMB Document 57 Filed 01/13/21 Page 2 of 6 PageID: 472




      1. Mitigating Efforts at FCI Fort Dix

      First, the baseline: As the Government described in its previous
submission, in August 2020 the BOP implemented Phase 9 of its Action Plan,
Declaration ¶ 3, which instituted the following measures:

      x   Only limited group gathering is afforded, with attention to social
          distancing to the extent possible, to facilitate commissary, laundry,
          showers, telephone, and computer access.

      x   All staff and inmates are issued an appropriate face covering and
          strongly encouraged to wear it in public areas when social
          distancing cannot be achieved.

      x   Newly admitted inmates, including transfers from another BOP
          facility, are screened and tested for COVID-19 exposure and
          symptoms. The newly admitted inmates are placed in a 14-day
          quarantine and must test negative prior to entering the general
          population. Symptomatic or positive inmates are placed in isolation
          until they test negative for COVID-19 or are cleared by medical staff
          as meeting CDC criteria for release from isolation.

      x   In areas with sustained community transmission, such as FCI Fort
          Dix, all staff are screened for symptoms. Staff registering a
          temperature of 100.4 degrees Fahrenheit or higher are barred from
          the facility on that basis alone.

      x   Contractor access to BOP facilities is restricted to only those
          performing essential services (e.g., medical or mental health care,
          religious, etc.) or those who perform necessary maintenance on
          essential systems. All volunteer visits are suspended absent
          authorization by the Deputy Director of BOP. Any contractor or
          volunteer who requires access is screened for symptoms and risk
          factors.

Declaration ¶ 3.




                                        2
 Case 1:18-cr-00588-RMB Document 57 Filed 01/13/21 Page 3 of 6 PageID: 473




      Next, FCI Fort Dix took the following steps pursuant and in addition to
the Phase 9 mandate. For instance:

      x   FCI Fort Dix quarantines all incoming inmates upon arrival at the
          facility and tests inmates when they enter and exit quarantine.
          Declaration ¶ 6

      x   FCI Fort Dix houses inmates who test positive for COVID-19 in an
          isolation unit and quarantines the remaining inmates from that
          housing unit an a quarantine location. Declaration ¶ 8.

      x   Inmates in quarantine or isolation do not leave their housing unit
          and meals and other items, such as commissary, are brought to the
          them. Declaration ¶ 10.

      x   Staff entering any quarantine/isolation unit wear Personal Protective
          Equipment (“PPE”), including an N-95 mask, a face shield or goggles,
          and gloves. Declaration ¶ 11.

      In October 2020, the Warden also:

      x   cancelled visitation;

      x   curtailed inmate movement;

      x   reduced numbers of inmates for job functions; and

      x   ordered that inmates may move solely with others in their housing
          unit.

Declaration ¶ 17.

     On or about November 16, 2020, FCI Fort Dix commenced volunteer staff
COVID-19 testing for asymptomatic staff. Declaration ¶ 15. In addition,
symptomatic staff are prohibited from entering FCI Fort Dix and are
encouraged to consult with their medical provider. Declaration¶ 15.

     On October 23, 2020, the Warden sought a moratorium to stop incoming
and outgoing inmate movement, which was granted through November 23,
2020. Declaration ¶ 18.

                                        3
 Case 1:18-cr-00588-RMB Document 57 Filed 01/13/21 Page 4 of 6 PageID: 474




     In December 2020, the Warden sought a moratorium to stop incoming
and outgoing inmate movement, which was granted. Declaration ¶ 19. On
January 4, 2021, the Warden sought an extension to the December movement
moratorium, which was granted through January 26, 2021. Declaration ¶ 19.

      The Warden emphasizes strict cleaning procedures and the institution’s
duty officer monitors and reports on cleaning efforts. Declaration ¶ 20.

      FCI Fort Dix expects to receive the COVID-19 vaccine on or about
January 19, 2021. Declaration ¶ 21. It will then be distributed in accordance
with the BOP’s Clinical Guidance. Declaration ¶ 21.

       Possibly because of the above steps, although the number of COVID-19
positive inmates was much higher in late December 2020 and early January
2021, as of January 11, 2021, FCI Fort Dix “has a total of 183 COVID-19
positive inmates.” Declaration ¶ 12. The Government recognizes that this
remains a significant number.

      2. The Court Should Deny Hare’s Compassionate Release Motion

      Despite the intervening spike in positive COVID-19 cases at FCI Fort Dix,
the Court should deny Hare’s motion. Hare is serving a thirty-six-month
sentence for wire fraud. Declaration ¶ 22. He reported on June 4, 2019,
Declaration ¶ 22, and thus has barely completed fifty percent of his sentence.
His projected release date is a little more than one year away. See Declaration
¶ 22 (projected release date of February 1, 2022).

       Further, Hare was disciplined once in the past year for illegally
possessing a cellular telephone while incarcerated. See, Discipline Hearing
Officer Report (“Report”), Exhibit 3 to the Government’s Response to Hare’s
Third Motion to Reduce His Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),
ECF Docket No. 49. As the Report states:

      The action/behavior on the part of [p]ossessing a hazardous tool
      significantly threatens the health, safety, and welfare of not only
      himself, but of all persons, whether another inmate or any other
      person, who are involved in the act. This will not be tolerated. Past
      evidence has shown that disruptive conduct has led to serious
      damage to the institution, as well as serious injury to staff and
      inmates involved and not involved in the disruptive conduct. The
      sanctions imposed by the DHO were taken to inform the inmate


                                        4
    Case 1:18-cr-00588-RMB Document 57 Filed 01/13/21 Page 5 of 6 PageID: 475




        that he will be held responsible for his actions/behaviors at all
        times.

Report, p. 3. As a result, Hare lost 41 days of good conduct time and visiting
privileges for one year and was fined $500.00. Report, p. 3.

      Hare has been lodged at FCI Fort Dix’s West Compound, Unit 5811,
since December 7, 2020. Declaration ¶ 23. No individuals in Unit 5811 are
currently positive and none have tested positive since December 7, 2020. See
Declaration ¶¶ 13, 23. Hare was last tested for COVID-19 on December 1,
2020, and tested negative on that date.

        Hare’s situation is distinguishable from the defendants in cases
addressed in his recent pro se filing1 - two briefs submitted in a separate
matter in the Southern District of Florida. For instance, in United States v.
Elliott, 2020 WL 6874869, *1 (D.N.J. Nov. 23, 2020), the defendant had served
approximately 75% of his sentence and was scheduled to be released to a
halfway house just one month after the Court’s decision. Similarly, in United
States v. Jansen, 2020 WL 6946504, *1 (S.D. Ind. November 25, 2020), the
defendant had served over 75% of his sentence, was obese, and had a clear
disciplinary record. The defendant in United States v. Staats, 2020 WL
6888224, *1 (E.D. Pa. November 24, 2000), had numerous medical conditions,
had also served over 75% of his sentence, and had not committed any
disciplinary infractions. In United States v. Smith, 2020 WL 6822831, *1 (E.D.
Mich. Nov. 20, 2020), the defendant was obese and had diabetes. The Court
found the defendant was “particularly vulnerable to COVID-19” and had an
increased “risk for severe illness or death if he contracts the virus.” Id. at *2.
Lastly, in United States v. Vega, 2020 WL 7060153, *1-2 (E.D.N.Y December 2,
2020), the defendant was 65 years old and had been incarcerated for 32 years
(with a projected release dated in 2028, thus having served approximately 80%
of his sentence). In addition, the defendant was designated as a “Chronic Care”
inmate. Vega, 2020 WL 7060153 * 2

       In the present matter, Hare lacks a co-morbidity that makes him a high
risk individual susceptible to contraction of or complications from COVID-19.
He would serve just over half of his sentence, representing a substantial
variance from the advisory guidelines range, if the Court grants his motion.
Compassionate release would also be inconsistent with the sentencing factors

1
 Of course, the Court need not consider Hare’s recent pro se filings as the
Court has appointed him counsel, and there is no demonstrated basis for
hybrid representation, which is generally disfavored.
                                          5
  Case 1:18-cr-00588-RMB Document 57 Filed 01/13/21 Page 6 of 6 PageID: 476




in 18 U.S.C § 3553(a), especially in light of Hare’s recent infraction while in
custody. Further, the victim, upon whom Hare inflicted both severe economic
and emotional harm, opposes the motion.

                                 *      *     *

      In sum, for the reasons set forth herein and in the Government’s
previous submissions, the Court should deny Hare’s motion for compassionate
release.

      Thank you for your consideration.

                                            Respectfully submitted,

                                            RACHAEL A. HONIG
                                            Acting United States Attorney



                                            By: Andrew Kogan
                                            Assistant U.S. Attorney

cc:   Linda Foster, Esq.
      counsel for Jeremy Hare




                                        6
